Judge ROTHENBERG
concurring in part and dissenting in part.
I concur with part III of the majority opinion holding that the plaintiff has failed to state a claim under 42 U.S.C. § 1983 for deprivation of his Fourteenth Amendment right to due process. However, because I also conclude that defendant was entitled to dismissal based upon qualified immunity, I respectfully dissent from the reversal of the judgment.
I.
Plaintiffs facts, taken as true, are these. On the date in question, plaintiff, a county employee, was “returning to the county shop” in a road grader, when defendant Moody, a state trooper, pulled him over for impeding traffic. Defendant requested and received plaintiffs driver’s license, but he did not issue a citation and did not return the license. Instead, he instructed plaintiff to proceed in the road grader to plaintiffs shop. At the shop, defendant complained to plaintiffs supervisor about the plaintiff and then returned plaintiff’s license without issuing a traffic ticket.
Plaintiff’s complaint alleged, inter alia, that: (1) defendant’s action violated state patrol policies and procedures; (2) defendant restricted plaintiff’s freedom of movement by ordering him to return to the county shop and by retaining plaintiff’s driver’s license until he complied; (3) defendant’s actions constitute a false arrest of plaintiff; and (4) defendant violated plaintiff’s “constitutional rights ... to be free from unreasonable search and seizure and his right to due process.”
II.
In order to maintain a cause of action under 42 U.S.C. § 1983, plaintiff must allege not only that the violator acted under color of state law, but also that the violator deprived plaintiff of a right, privilege, or immunity secured by the federal constitution. See International Society for Krishna Consciousness, Inc. v. Colorado State Fair, 673 P.2d 368 (Colo.1983).
The Civil Rights Act was not intended to create a body of general federal tort law. Lessman v. McCormick, 591 F.2d 605 (10th Cir.1979). Cases involving cognizable claims under § 1983 typically involve claims of false arrest, false imprisonment, detention without warrant or arraignment, harsh treatment of detained individuals, or other improper behavior by government officials.- However, as stated in Wells v. Ward, 470 F.2d 1185, 1187 (10th Cir.1972):
[Evaluations of rights and duties under § 1983, arising as they do under the Fourteenth Amendment to the Constitution of the United States, are often different from counterpart common, law actions which arise under state substantive law_ For example, under state common law ... the slightest interference with personal liberty is a false imprisonment. It does not follow that all such invasions ... serve to activate remedies under [§ 1983].
Although more recent cases unquestionably have widened the scope of § 1983 by broadly construing its language, the plaintiff nevertheless is still required to assert the violation of “rights, privileges, or immunities secured by the Constitution and laws.” See Dennis v. Higgins, 498 U.S. 439, 111 S.Ct. 865, 112 L.Ed.2d 969 (1991). See also Soldal v. Cook County, Ill., — U.S. -, 113 S.Ct. 538, 121 L.Ed.2d 450 (1992)).
This distinction between state tort claims and § 1983 claims is apparent throughout the case law. Compare Courson v. McMillian, 939 F.2d 1479 (11th Cir.1991) (despite “disappointing conduct by a law enforcement officer and bad judgment,” no *260§ 1983 claim where woman passenger in motor vehicle was detained, required to lie on ground while officer pointed shotgun at her, and, after arrest of her companions, was abandoned alone at the side of a highway late at night without transportation home); Braley v. City of Pontiac, 906 F.2d 220 (6th Cir.1990) (no cognizable § 1983 claim where defendant was arrested for refusing to produce driver’s license, taken to police station, and held overnight); Eischen v. Minnehaha County, 363 N.W.2d 199 (S.D.1985); (where sheriffs department arrested plaintiff for failure to pay traffic fine and held him in jail approximately one hour and five minutes, deprivation of liberty was not of such constitutional magnitude as to warrant cause of action under § 1983); with Rankin v. Colman, 476 So.2d 234 (Fla.Dist.Ct.App.1985) (cause of action stated under § 1983 where woman complainant alleged that she was subjected to a strip and body cavity search after arrest for minor traffic violation); and Lessman v. McCormick, supra (cause of action stated under § 1983 where complainant alleged that real purpose of her arrest for overtime parking was to intimidate complainant into paying a bank debt).
In addition, in an action premised on § 1983, government officials are entitled to qualified immunity from suit if they performed their duty with a reasonable good faith belief in the propriety of their actions. See Espinoza v. O’Dell, 633 P.2d 455 (Colo.1981).
And, once a defendant raises a qualified immunity defense, the plaintiff assumes the burden of showing that the defendant violated a clearly established constitutional or statutory right of which a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982); Martinez v. Harper, 802 P.2d 1185 (Colo.App.1990). In my view, plaintiff failed to meet that burden here.
III.
A.
ARREST
Plaintiff contends on appeal that he was falsely arrested and that the law regarding false arrest was clearly established at the time of the alleged violations. I agree that a false arrest is a constitutional violation, but I conclude that plaintiff was never arrested.
An ordinary traffic stop is not a custodial arrest. It is a limited seizure within the meaning of the Fourth Amendment in the nature of a “Terry stop.” Berkemer v. McCarty, 468 U.S. 420, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984). People v. Andrews, 173 Colo. 510, 484 P.2d 1207 (1971). Here, since the initial stop and the requirement that plaintiff display his driver’s license were lawful and necessary in carrying out Colorado statutes regulating motor vehicles, it in no way violated plaintiff’s right to be free from false arrest or unreasonable search and seizure. See United States v. Place, 462 U.S. 696, 103 S.Ct. 2637, 77 L.Ed.2d 110 (1983); United States v. Recalde, 761 F.2d 1448 (10th Cir.1985).
Nevertheless, plaintiff contends that the state trooper’s action in not immediately returning his driver’s license but instead requiring him, still in his road grader, to follow him back to the county shop and thereafter verbally complaining to plaintiff’s supervisor about his driving, converted this traffic stop into an arrest. I disagree.
In United States v. Sharpe, 470 U.S. 675, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985), the United States Supreme Court reviewed investigative stops and specifically rejected the contention that the length of detention alone converted an automobile stop into an arrest. The Court noted that a number of factors were relevant including whether the defendant was transported unwillingly to a police station and whether he was subjected to custodial interrogation. See Dunaway v. New York, 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979).
Similarly, in People v. Tottenhoff, 691 P.2d 340, 343 (Colo.1984), our supreme court recognized that: “[Although an arrest constitutes a ‘seizure’ of the person within the constitutional sense of that *261term, not all forms of ‘seizure’ are necessarily arrests.” The court emphasized that the difference between a limited seizure of the person and an arrest is the “duration and degree of intrusion resulting from the interference with the person’s freedom of movement.”
The court in Tottenhoff applied a “reasonable person” standard: “whether under the totality of circumstances reasonable persons in the situation of the defendant would have believed that they were being arrested, rather than merely temporarily detained....” See People v. Tottenhoff, supra, at 344. Thus, in Tottenhoff, the court concluded that the defendant was under arrest because the police officer told defendant to follow the officer to the police station and further said, “[Yjou’re now under arrest.”
In United States v. Recalde, supra, the U.S. Court of Appeals for the 10th Circuit analyzed at length a factual situation in which a routine traffic stop also became an arrest. Recalde was stopped for speeding and issued a ticket, but after the officers suspected the presence of drugs, Recalde was told he would have to accompany the officers to the police station. Recalde and the officers then proceeded five miles to the police station with Recalde’s car sandwiched between the police cruisers, during which time the officers kept his speeding ticket and driver’s license. At the police station, the officers placed the defendant in a small room for further investigation and questioning. Based upon the totality of these circumstances, the court found an arrest had occurred.
In sharp contrast to Recalde, Tottenhoff, and Dunaway, plaintiff here was never placed in the state trooper’s car, but remained with his vehicle. He was not taken to a police station. Rather, he was told to drive back to his own place of business where he was going anyway. And, plaintiff was not subjected to custodial interrogation, detained for an unreasonable period of time, nor told he was under arrest as occurred in Tottenhoff In fact, this plaintiff was never even issued a traffic citation, much less arrested. See Courson v. McMillian, supra (ordering plaintiff to lie on the ground and pointing gun at her did not constitute arrest); United States v. Roper, 702 F.2d 984 (11th Cir.1983) (investigatory stop does not become arrest merely because officer orders occupants of car out of vehicle and points gun at them).
I respectfully submit that reasonable persons in plaintiff’s position would not have considered themselves under arrest. A traffic stop is an inconvenient but commonplace type of detention and drivers are well aware that they are not “free to go.” Nevertheless, absent special circumstances not present here, even a relatively lengthy detention for a traffic offense does not constitute an arrest. Finally, although I agree that reasonable persons probably would have felt some coercion from the trooper’s act of retaining the driver’s license during the drive to the plaintiff’s office, I do not believe that average, reasonable motorists would have concluded that they were under arrest merely because the officer held their license.
In sum, since I conclude that plaintiff was never arrested, I necessarily conclude that he cannot maintain a state or federal action for false arrest.
B.
SEIZURE
Plaintiff also has alleged that defendant violated his constitutional right to be free from unreasonable search and seizure. His civil rights claim thus turns upon whether the defendant’s actions when he “restricted plaintiff’s freedom of movement by ordering him to return to the county shop and by retaining plaintiff’s driver’s license until he complied” violated a clearly established constitutional right. I conclude, as did the trial court, that plaintiff failed to meet his burden that such a clearly established right was violated.
Personal encounters between law enforcement officers and citizens are “seizures” when the officer, by means of physical force or show of authority, has in some way restrained the liberty of a citizen. *262Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); People v. Tottenhoff, supra. Thus, the initial traffic stop here constituted a “seizure” of plaintiff. I also agree that the “seizure” continued while plaintiff was required to proceed to plaintiffs shop. This however does not end the inquiry.
In Brower v. County of Inyo, 489 U.S. 593, 109 S.Ct. 1378, 103 L.Ed.2d 628 (1989), a § 1983 action was brought by the heirs of a driver who died when he hit a roadblock constructed by police. The United States Supreme Court held that the police had effected a “seizure” by establishing and concealing the roadblock but, importantly, the court added:
Seizure alone is not enough for § 1983 liability; the seizure must be unreasonable. Brower v. County of Inyo, 489 U.S. at 599, 103 L.Ed.2d at 637, 109 S.Ct. at 1382 (emphasis added).
The Court thus remanded the case back to the district court for a determination of whether the roadblock effected an unreasonable seizure. See also Soldal v. Cook County, III., supra.
There is a dearth of § 1983 cases arising solely from an allegation of an unreasonable seizure as opposed to an unreasonable search or false arrest. In fact, plaintiff cites only case law involving § 1983 actions based upon arrests.
In Courson v. McMillian, supra, a § 1983 action arising from a seizure alone, plaintiff was a woman passenger of a car stopped for a traffic violation. Although plaintiff was not arrested, she was forced to exit from the car, to lie down at gunpoint, and, after her companions were arrested, she was left on the highway at night by the police without a ride home. She suffered emotional but no physical injuries as a result of the incident. She sued a sheriff and deputy for violation of constitutional rights including unlawful seizure, excessive force, and detention.
Following a thorough and erudite analysis of the law regarding seizure and qualified immunity, the court ruled that, although the plaintiff was “seized” within the meaning of the Fourth and Fourteenth Amendments, the seizure was reasonable and plaintiff had failed to carry her burden of showing the officer’s conduct had violated clearly established law. The court described the officers’ conduct as “disappointing” and did not condone it, but concluded that the officer’s abandonment did not constitute the violation of a constitutional right.
I am unaware of any authority in any jurisdiction contradicting the holding in Courson. Compare Courson v. McMillian, supra, with United States v. Waksal, 709 F.2d 653 (11th Cir.1983) (defendant was subjected to unreasonable airport seizure because he allegedly fit “drug courier” profile; § 1983 not involved); United States v. Elsoffer, 671 F.2d 1294 (11th Cir.1982) (seizure at airport did not violate defendant’s Fourth Amendment rights where officers saw unusual bulge suggesting drugs; § 1983 not involved); and United States v. Miller, 589 F.2d 1117 (1st Cir.1978) (drug case following search of abandoned yacht; § 1983 not involved).
Here, although this defendant may have used poor judgment in not simply returning plaintiff’s driver’s license to him, I conclude that plaintiff’s allegations, viewed in the light most favorable to him, fail to describe an “unreasonable” seizure as is required to sustain a § 1983 action. To the contrary, the seizure alleged by plaintiff here is considerably less aggravated than the one found reasonable by the court in Courson. Again, I am unaware of any jurisdiction in the country that has found the existence of a § 1983 action under similar facts, and I cannot see how the result reached here furthers the noble purpose underlying the federal civil rights act.
In summary, given these facts and the dearth of published authority on the parameters of a lawful “seizure” not resulting in an arrest, I conclude that plaintiff has failed to meet his burden of showing that defendant’s conduct violated clearly established law. See Courson v. McMilli-an, supra.
Accordingly, I would hold that the trial court correctly ruled the defendant here *263was entitled to qualified immunity, see Martinez v. Harper, supra; Abouzari v. Foster, 795 P.2d 1386 (Colo.App.1990), and I would affirm the judgment.